Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 21-28 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed or the specifications. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated a liveness feature; but has not specifically define a “likeness feature” and this statement indicates that the invention is different from what is defined in the claim(s) because no clear definition of a “likeness feature” exist in the specifications and therefore it is not clear what it is. The claims are therefore being interpreted as having a liveness feature instead of a likeness feature.
Claim Objections
Claims 22-28, 30-36 and claims 38-40 objected to because of the following informalities:  the claims are dependent on a rejected base claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28 and 29-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludwig et al. (20060225061).
21. A method of scheduling instructions of a shader program for a graphics processing unit (GPU) having a fixed number of registers using a live variable analysis of the registers used by the shader program (see the scheduling feature in the abstract with the minimizing feature focusing on optimizing (taking into account the number of registers available). Some of the constraints (registers, processors, etc.) can be fixed. Sections 0039-0041 provides for the shader program), the method comprising: 
computing likeness information for variables used in the shader program in the live variable analysis at a beginning of each block of a function in the shader program (there is no definition in the specification of the “computed liveness information”, therefore this feature is considered a typographical error and should instead be “computing liveness information”. This feature (computing liveness information) is considered inherent to provide for minimizing register liveness via sect. 0025); 
applying at least one scheduling algorithm to each block used in the shader program in the live variable analysis (see the scheduling program (algorithm) in sect. 0012); 
computing minimum and maximum number of registers estimated for each block across applied scheduling algorithms (sections 0077-0079 provide for the tracking of the number of live registers, the scheduling of instructions to consume registers, the live register threshold and see sect. 0080 for the estimate of register requirements (i.e. minimum and maximum number of registers) at each node (block). See also the estimate of register needs or required in sect. 0103); 
computing minimum and maximum number of registers estimated for the functions in the shader program (see again the estimate in sects. 0080 and 0103); 
computing minimum and maximum number of registers estimated for the shader program based on the computed computing minimum and maximum number of registers estimated for each block across applied scheduling algorithms (see again sect. 0103) and the computed minimum and maximum number of registers estimated for the functions in the shader program (see the estimated number of registers needed by the remaining trees (functions) in the program in sect. 0106); and 
executing the shader program by the GPU using a number of registers between the computed minimum and maximum number of registers estimated for the shader program (see the optimizing of the register allocation (computed minimum and maximum of registers) during execution of the program in the abstract and see again the estimated references above).

22. The method of claim 1, wherein the live variable analysis of the registers used by the shader program includes a liveness-based register usage across basic blocks in the shader program (see the reference to liveness (interpreted for the undefined likeness feature above) above in claim 21). 23. The method of claim 1, wherein the computing the likeness-based register usage across blocks in the shader program includes computing a minimum and maximum number of registers of the registers estimated for the shader program (see the rejection of claim 21 above). 24. The method of claim 1, wherein the computed likeness information is performed for each basic block in the function of the shader program (see the rejection of claim 21 above). 25. The method of claim 1, wherein the computed likeness information is performed for each see the algorithms (each algorithm) in sect. 0033 in view of the liveness features addressed above in claim 21). 26. The method of claim 1 further comprising applying estimations of effects of register allocation (see the estimation features addressed in the rejection of claim 21). 27. The method of claim 1 further comprising computing information including the number of registers needed (see again the rejection of claim 21 in reference to the estimated number of registers). 28. The method of claim 1 further comprising computing information including additional estimated machine cycles needed for stalls, and a number of instructions of different classes executed (see the optimization of execution time (cycles) in sect. 0022 and the associated (different classes, for ex. Scalar, vector etc. (sect. 0024)) instruction scheduling in sect. 0023-0024).

	Claims 29-36 are rejected for the same reasons as claims 21-28, with claim 31 being rejected in view of both claims 23 in view of claim 22.
	In reference to claims 37-40, see the rejection of claims 21 and 23-25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193